The amended complaint is to be served within 20 days from the entry of the order herein. The individual defendant is an entity separate and apart from the decedent, and conceivably with respect to some items damages for any wrongs allegedly perpetrated by one cannot be claimed against or collected from the other. Hence, the alleged causes of action against each should be separately stated. While ordinarily a bill of particulars will properly give information regarding dates, here the acts complained of cover a period of almost 25 years. To enable defendants to determine whether to plead the Statute of Limitations as a defense or to move to dismiss such portions of the complaint as may be barred by the lapse of time, they are entitled to have the complaint made more definite and certain with respect to the times when it is claimed the alleged acts were committed. (Manacher v. Central Coal Co., 2 A D 2d 667; Marco v. Sachs, 270 App. Div. 948.) Concur — Rabin, J. P., Valente, Stevens, Eager and Bergan, JJ.